--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10-d

 
Entrust Processing Agreement
Party A: Harbin Yifeng Eco-environment Corp.
Party B: Harbin Bin County Welfare Plastic Factory


This Agreement is hereby entered into on the basis of equality and mutual
consent with the terms and conditions thereof being set out as follows:


ITEM1 Entrustment
Party A desires Party B to process the sorted waste plastic bottle caps into
plastic granules. And also Party B is responsible for selling the products as an
agent.


ITEM2 Party A’s responsibilities
1 Party A provides Party B the plastic bottle caps according to the actually
sorted species and quantity of caps.
2 The plastic bottle caps provided by Party A should be up to the standards
agreed by both parties. Otherwise, Party B has the right to withdraw the caps.
3 The processing fee shall be deducted from sales revenue of plastic granules.


ITEM3 Party B’s responsibilities
1 Party B shall on-site inspect the quantity and quality of plastic bottle caps
provided by Party A. Party B shall take on all the responsibilities when the
plastic bottle caps are finally delivered from Party A.
2 Party B is responsible for the quality of the processed plastic granules.
3 Party B is responsible for collecting and transporting the plastic bottle
caps.
4 Party B is responsible for selling the recycled plastic granules as a agent.
5 Parties agreed that the processing loss is 4% to 4.2%.


ITEM 4 Processing Period
The plastic bottle caps shall be processed into plastic granules in 30 days
starting from the date of shipment.


ITEM 5 Processing Fees
The average processing fee is 1300 RMB per ton.


ITEM 6 Selling Price
The average selling price is 7000 RMB per ton. With the change of the market,
Parties shall fix the selling price of plastic granules every quarter.


ITEM 7 Settlement date
Parties agreed to settle the processing fees and review the sales status of
plastic granules each month. The processing fees are deducted from sales
revenue. The remaining sales revenue shall be paid to Party A within the fourth
month (Party B holds it for three months). On default of payment by the due
date, an additional three ten-thousandth late payment charge on the actual
charges of all accounts shall be payable.


 
1

--------------------------------------------------------------------------------

 


ITEM 8 Others
1 The term of the agreement is one year, which shall be extended with mutual
willing before the due date.
2 Upon the termination of the agreement, the plastic granules which have not
been sold shall be returned to Party A.
3 Both parties will solve the disputes arising from execution of the contract or
in connection with the contract through friendly consultation. In case the
agreement cannot be reached, any party may summit the dispute to the court that
has the jurisdiction over the matter.
4 This agreement, after its being signed by the parties concerned, shall remain
in force for one year. It can be extended through mutual negotiation.


Party A: Harbin Yifeng Eco-environment Corp.
Representative: Qitai Yao


Party B: Harbin Bin County Welfare Plastic Factory
Representative: Fengxiang Lin


Date: March 16, 2010


*       *        *       *       *


Supplementary Agreement to Entrust Processing Contract--HBC


Party A: Harbin Yifeng Eco-environment Corp.
Party B: Harbin Bin County Welfare Plastic Factory


As the price of plastic material is increased, with the principle of mutual
benefit and joint development, Parties agreed upon as follows,


1 Regarding ITEM 6, the selling price is adjusted from 7000 RMB to 7600 RMB per
ton.
2 The adjusted selling price will be effective starting from November 16, 2010.
3 This agreement is in two originals; each party holds one.


Party A: Harbin Yifeng Eco-environment Corp.
Representative: Shibin Jiang


Party B: Harbin Bin County Welfare Plastic Factory
Representative: Fengxiang Lin
 
 


2

--------------------------------------------------------------------------------